DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,839,588 to Rudy (hereinafter "Rudy") in view of published US Patent Application 2013/0123775 to Grunewald et al. (hereinafter "Grunewald").
Regarding claims 1 and 5, Rudy discloses a catheter (12; Fig. 1a) with a housing (the catheter tube) extending from a proximal end (at 20; Fig. 1a) to a distal end (generally at 30) configured for insertion into a heart chamber target region of a subject heart (H; Figs. 1b and 8; see also col. 4 at lines 25-26). The housing has an inner wall (the electrode wires are located in at least one lumen, which creates an inner wall). A plurality of electrodes (32) are positioned on the housing and spaced from one another (Figs. 1b-4e). The electrodes have an electrical connection from the distal end (at 20) to the proximal end (connected to the processor 4). The electrodes are positioned to collectively cover a region of the heart (col. 7 at lines 46-53). The catheter maintains the geometric configuration between the plurality of electrodes when the distal end of the catheter is expanded within the subject. Specifically, the catheter does not change the geometric configuration of the electrodes (the configuration of the electrodes on the catheter) when the distal end is deployed from the initial state to a more curved state (expanded). The catheter includes at least 4 electrodes (Figs. 1b-4e) which can be designated as a plurality (two) of sensing electrode and a plurality (two more, for a total of four) of active electrodes. These electrodes are independent, meaning some may be configured to provide an activation signal to the target region and some may be configured to sense a resulting signal from the target region, without modification (see also the discussion of applied pacing signals at col. 11-14). As discussed previously, the electrodes are inherently capable of a variety of functions, which depend on the other portions of the system that are not recited in claim 1. At the expanded (deployed) distal end, the active electrode structure 
Rudy fails to disclose that the at least one active electrode of the active electrode structure is closer to the central axis than the sensing electrodes. However, Grunwald teaches (Figures 8 and 11) a catheter having at least one active electrode (20B) of an active electrode structure (plurality of active electrodes 20B) closer to the central axis than sensing elements (20A) at the distal tip of the catheter ([0089]-[0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy such that at least one active electrode of the active electrode structure is closer to the central axis than the sensing elements (sensing electrodes) at the distal tip of the catheter, as taught by Grunewald, because the modification would provide direct and probing contact at the distal tip of the catheter to enable more accurate sensing by both the active electrodes and the sensing elements (Grunewald; [0091]). 
Regarding claim 2, the electrodes are evenly spaced (see Rudy; col. 10 at lines 1-14) and terminate by extending around the wall of the housing (the electrodes are on the housing surface; at the outside wall). Regarding claims 3-4, the electrodes are located to provide a full circumferential volume (Rudy; col. 7 at lines 45-53, Fig. 7, 8, 12, 13, 16-18, 20, etc.). Regarding claim 6, the catheter includes at least 8 electrodes (Rudy; Figs. 1b-4e). These electrodes are .
Claims 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view Grunewald, and further in view of published US Patent Application 2014/0378805 to Ashton (hereinafter "Ashton").
Regarding claims 10-12 and 14-17, Rudy discloses the recited features as discussed above with respect to claim 1. Rudy suggests using the system to plan for ablation procedures (see generally col. 11-14; see also col. 1 at lines 30-39). Rudy requires a ground, but the reference fails to explicitly teach that the sensing electrodes share a common electrical ground, that the common ground is at the housing, or that the active electrode has a separate (external) ground. Rudy also fails to disclose a particular space between the electrodes for fluid, or the distal housing having fluid inlet or outlet openings through the housing wall. 
Ashton discloses a catheter for ECG sensing and ablation (abstract) with one common ground at the housing (conductive fluid in the housing; see para. [0010] and [0057]) for sensing electrodes (74) and another remote/external ground (184; para. [0081], Fig. 5) for an active electrode (ablation electrode 76). The conductive fluid exits through a plurality of outlet openings (50; para. [0057]) between the electrodes, where the openings extend through the catheter housing side wall at the distal end (Fig. 1). Ashton teaches that the common housing ground (conductive fluid) is useful for grounding the sensing electrodes during sensing. Ashton also teaches that the 
Regarding claims 13 and 7, Rudy and Ashton disclose the recited features as discussed above with respect to claim 1. Rudy further teaches that the electrodes have sufficiently high conductance to operate at least as sensing electrodes and as stimulating/pacing electrodes, as discussed above. In particular, Rudy further discloses using an activation signal to supply a conduction input to an active electrode before receiving the electrical signal data from the heart via the sensing electrodes (col. 11 at line 35 through col. 14 discusses applying a pacing signal to the tissue before recording the signals). Ashton discloses similar sensing, stimulating, and ablating electrodes. To the extent that Rudy does not further teach that the active (pacing) electrode is a high conductance pole electrode (a sufficiently conductive dot, terminal, or node), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the active electrode a high conductance pole electrode, for the predictable result of safely stimulating/pacing the cardiac tissue as taught by Rudy.
.
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view of published US Patent Application 2014/0200429 to Spector, et al. (hereinafter "Spector"). 
Regarding claims 18 and 22, Rudy/Grunewald teaches the recited features as discussed above with respect to claim 1. Rudy further discloses using an activation signal to supply a conduction input to an active electrode to the portion of the target region before receiving the electrical signal data from the heart via the sensing electrodes. The added signal is a pacing signal, designed to stabilize the heart activation patterns and, and therefore stabilize the electrical signal data from the sensing electrodes (col. 11 at line 35 through col. 14 discusses applying a pacing signal to the tissue before recording the signals). Rudy further discloses that one or more processors coupled to the plurality of electrodes of the catheter; and one or more non-transitory computer readable memories coupled to the one or more processors, wherein the one or more memories include computer-executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to, provide an activation signal to the at least one active electrode to supply conduction input to the portion of the target region, receive electrical signal data from the at least some of the plurality of sensing electrodes, identify electrical signal nodes in the received electrical signal data, develop a 3-dimensional map from the electrical signal 
Rudy/Grunewald does not specify that the signal nodes are identified with a cubic phase map. Spector discloses another system for identifying cardiac electrical signal nodes of rotors and ectopies (circuit cores; see para. [0011]), and further teaches that the nodes are identified with three-dimensional phase maps (para. [0141] and [0160]). Spector teaches that the phase maps are useful for quickly visualizing cardiac electrical activity (para. [0271]). Given this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudy/Grunewald to use cubic (three-dimensional) phase maps to identify and visualize the electrical signal nodes, for the same predictable results and advantages.
Further regarding claim 20, Rudy also teaches tracking the rotor (arrhythmia site) over time (col. 10 at lines 15-27). 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view Grunewald, and further in view of US Patent 6,892,091 to Ben-Haim, et al. (cited in an IDS; hereinafter "Ben-Haim"). Rudy/Grunewald teaches the recited features as discussed above with respect to claim 1, including configurations with one active electrode, or with four active electrodes (as noted, Rudy discloses the recited structures that are also capable of performing the recited intended use limitations). Rudy teaches that the electrodes are dot electrodes along the catheter axis (Figs. 1b to 4e) and does not appear to further teach one electrode (as the active electrode) equidistant from a plurality of other (sensing) electrodes, or four electrodes (again, as the active electrode structure) also equidistant from a plurality of other (sensing) electrodes. Ben-Haim discloses another cardiac sensing catheter (abstract) with a similar plurality of electrodes. Ben-.
Response to Arguments
Applicant’s arguments filed 09/25/2020, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Grunewald, which teaches a catheter having at least one active electrode (20B) of an active electrode structure (plurality of active electrodes 20B) closer to the central axis than sensing elements (20A) at the distal tip of the catheter in order to provide direct and probing contact between target area and the electrical elements. In combination with the features disclosed by Rudy, the modified device teaches the invention as claimed in claims 1 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794